Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (US 2008/0281798 A1) in view of Teilton (US 2009/0089794 A1). 
As to claims 1, 8 and 15, Chatterjee a task processing method based on a distributed system, comprising:
obtaining, by a task processing device, task information from a master control device by initiating a task request, wherein the task information corresponding to the task request is stored in the master control device (the publishing application 120 may comprise an XHTML widget written in JavaScript and XHTML. The proxy publisher 110 may receive a request (e.g., Ajax request) from the publishing application 120 to retrieve a data result over the Internet 130 from the remote data server; paragraphs [18-20]; receiving a request from a publishing application to retrieve a data result from a data server, the request including a path to the data server, paragraph [17]);
the proxy publisher 110 may receive the data result from the remote data server 140 and process the data result by locally storing the data result with the cached publishing parameters for the publishing application, paragraph [20]); and
storing, by the task processing device, task execution information to a target location through the proxy process (locally storing the data result with the cached publishing parameters for the publishing application, paragraph [20]), wherein the task execution information comprises one or more of the following pieces of information: a task identifier of the task information, process information of the task subprocess, log information and a return code generated when the task subprocess executes the task information (locally storing the data result with the cached publishing parameters for the publishing application, paragraph [20]; relating to the second proprietary IMAP protocol, claim 1).
Chatterjee does not teach in response to obtaining the task information, starting, by the main process of the task processing device, a corresponding task subprocess by triggering a proxy process for executing the task information after receiving the task information.
Teilton teaches in response to obtaining the task information, starting, by the main process of the task processing device, a corresponding task subprocess by triggering a proxy process for executing the task information after receiving the task information (starts 702 and the proxy task 308 is reawakened in response to receiving 704 the report that was transmitted 612 from the first data processing system 300-1 via node B1, []; the method includes receiving a request to launch an offload task from a proxy task; mapping the request into a form that is 

It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of in response to obtaining the task information, starting, by the main process of the task processing device, a corresponding task subprocess by triggering a proxy process for executing the task information after receiving the task information as taught by Teilton into the modified Chatterjee to perform certain computing tasks more efficiently than a general-purpose processor or processing system.
As to claim 2, Chatterjee teaches after the main process receives the task information, if the main process is restarted, starting the task subprocess offline through the proxy process to execute the task information and saving the task execution information offline (The event parameters may comprise a wake upon (condition) parameter or command for requesting the proxy publisher 110 to wake up (launch) an application when a certain offline proxy condition is met (e.g., e-mail received). Whether the application will actually be launched is left to security permissions or the operating system. The proxy publisher 110 may implement an operating system service for sleeping applications to publish services which can be read and passed to other applications, paragraphs [33-34]).
Chatterjee teaches  a second execution module, configured to do the following: after the main process receives the task information, if the main process is restarted, start the task subprocess offline through the proxy process to execute the task information and save the task execution information offline (The event parameters may comprise a wake upon (condition) parameter or command for requesting the proxy publisher 110 to wake up (launch) an application when a certain offline proxy condition is met (e.g., e-mail received). Whether the application will actually be launched is left to security permissions or the operating system. The proxy publisher 110 may implement an operating system service for sleeping applications to publish services which can be read and passed to other applications, paragraphs 33-34).


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (US 2008/0281798 A1)  Teilton (US 20090089794 A1)further in view of Ciruli (US 2009/0049443 A1).
As to claim 7, Chatterjee and Teilton do not teach according to any one of claims 1 to 6, wherein the main process of the task processing device monitors, according to the task identifier, whether the task information is started and executed; and monitors, according to the return code, whether the task information is fully executed. However, Ciruli  teaches the method according to any one of claims 1 to 6, wherein the main process of the task processing device monitors, according to the task identifier, whether the task information is started and executed; and monitors, according to the return code, whether the task information is fully executed (The computing resource pool 2210 may execute work units corresponding with application iterations partially or entirely in parallel by one or more computing resources 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of main process of the task processing device monitors, according to the task identifier, whether the task information is started and executed; and monitors, according to the return code, whether the task information is fully executed to gain advantage of allowing more flexible control of the computing resources.

As to claim 14, Ciruli teaches the apparatus further comprises:
a monitoring module, configured to be used by the main process of the task processing device to monitor, according to the task identifier, whether the task information is started and executed and monitor, according to the return code, whether the task information is fully executed (The computing resource pool 2210 may execute work units corresponding with application iterations partially or entirely in parallel by one or more computing resources of the computing resource pool, paragraphs [75]-[81]; This rich API allows full control over all aspects of a job--from starting and stopping it to monitoring it while it is running, paragraph [130]).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (US 2008/0281798 A1) in view of Teilton (US 20090089794 A1) further in view of Verheecke (US 6,163,792 A).

At to claim 16, Chatterjee and Teilton do not explicitly teach the process information corresponds to a process number of the task subprocess, and wherein each of the task Verheecke teaches the process information corresponds to a process number of the task subprocess, and wherein each of the task subprocess stores respective process number to the task information (user of an informatics system has to perform a number of procedures for managing data which is used and stored in a usual processing device, such as an electronic computer).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of the process information corresponds to a process number of the task subprocess, and wherein each of the task subprocess stores respective process number to the task information as taught by Verheecke into the modified of Chatterjee to provide automatic execution of a number of informatic procedures relevant to an informatic system.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (US 2008/0281798 A1) in view of Teilton (US 2009/0089794 A1)further in view of Reed (US 4,633,387 A).
As to claims 7 and 17, Chatterjee and Teilton do not explicitly teach the log information is generated by the task subprocess when executing the task information, and wherein the proxy process associated with the task subprocess, writes and reads log information. However, Reed teaches the log information is generated by the task subprocess when executing the task information, and wherein the proxy process associated with the task subprocess, writes and reads log information (when there is no command to be executed at step 320, and there is no asynchronous work to be done as indicated in the read and write queues, then from step 326 or 331 the storage director 17 seeks proxy work at step 332. Such proxy work is then added to the read or write queues or can be separately performed by the work requesting storage director).
.

Allowable Subject Matter
Claims 3, 4, 5,6,10, 11, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Amended independent Claim 1, for example, recites “in response to obtaining, by the main process of the task processing device, the task information from the master control device, starting, by the main process, a corresponding task subprocess by triggering a proxy process for executing the task information,” which is not taught or suggested, either alone or in combination, by Chatterjee and Themereau (emphasis added).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195